Exhibit 10.31

2012 OFFICER SHORT-TERM INCENTIVE PLAN

On February 14, 2012, the Compensation Committee of the PG&E Corporation Board
of Directors (“Committee”) approved the specific performance targets for each
component of the 2012 Short-Term Incentive Plan (“STIP”). The Committee
previously approved the STIP structure and the weighting of each component in
December 2011. Officers of PG&E Corporation and Pacific Gas and Electric Company
(“Utility”) (together, the “Companies”) are eligible to receive cash incentives
under the STIP based on the extent to which the adopted 2012 performance targets
are met. Target cash awards under the STIP may range from 40 percent to 100
percent of base salary depending on officer level, with a maximum payout of 200
percent of the officer’s targeted award, as determined by the Committee. The
Committee will retain complete discretion to determine and pay all STIP awards
to officers and non-officer employees. This includes discretion to reduce the
final score on any and all measures downward to zero.

The Committee approved the 2012 performance targets for each of the three
measures set forth in the table below.

The corporate financial performance target, with a weighting of 30%, is based on
PG&E Corporation’s budgeted earnings from operations that were previously
approved by the Board of Directors, consistent with the basis for reporting and
guidance to the financial community. As with previous earnings performance
scales, unbudgeted items impacting comparability such as changes in accounting
methods, workforce restructuring, and one-time occurrences will be excluded.

2012 STIP Performance Targets

 

Measure    Relative
Weight   2012
Target

Safety (includes both Public and Employee metrics) (1)

   40.0%   1.000

Customer (includes customer satisfaction and reliability) (2)

   30.0%   1.000

Financial (includes Earnings from Operations)

   30.0%   1.000

 

1. Safety is a new measure that includes four subcomponents: (1) Nuclear
Operations Safety, (2) Electric Operations Safety, (3) Gas Operations Safety,
and (4) Employee Safety, all of which measure the Utility’s safety performance
with respect to each of those areas. The Committee will retain complete
discretion to reduce the final Safety rating downward to zero based on the
Companies’ overall safety performance for 2012. The Companies’ overall safety
performance will be measured both by the quantitative measures described above
and by qualitative performance. With respect to qualitative performance, the
Committee will consider the collective impact that the Companies’ business
operations have had on public and employee safety.

 

2. Customer is a new measure that includes three subcomponents: (1) Customer
Satisfaction Score, which measures overall satisfaction with the Utility’s
operational performance in delivering its services and is the result of a
quarterly survey performed by an independent research firm, BlueOcean Market
Intelligence, (2) Electric Reliability, and (3) Gas Reliability, both of which
measure the Utility’s reliable energy delivery with respect to electricity and
gas.